—In an action, inter alia, to recover on promissory notes, the defendants appeal from a judgment of the Supreme Court, Westchester County (Carey, J.H.O.), dated September 30, 1997, which, after a nonjury trial, is in favor of the plaintiffs and against them in the principal sum of $29,769.67.
Ordered that the judgment is affirmed, with costs.
The court properly denied the defendants’ cross motion, inter alia, to dismiss the action as abandoned pursuant to 22 NYCRR 202.48, based on the plaintiffs’ failure to submit a judgment for signature within 60 days of the filing of the court’s decision. The record supports the Supreme Court’s determination that the plaintiffs’ counsel demonstrated “good cause” (22 NYCRR 202.48 [b]) for failing to timely submit the judgment for signature within the requisite 60-day period (see generally, Parisi v McElhatton, 209 AD2d 495; Linroc Enters, v 1359 Broadway Assocs., 184 AD2d 309). Accordingly, the Supreme Court providently exercised its discretion in permitting the plaintiffs to submit a judgment beyond the requisite 60-day period and in denying the defendants’ cross motion to dismiss the action. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.